Bloodworth, J.
The only exception to any ruling in this case is thus stated in the bill of exceptions: “ To the refusal of the court to allow the plaintiff to file traverses to the answers filed by the defendants in said case the plaintiff in error then and there excepted, and now excepts and assigns the same as error, because the same is contrary to law.” This is not an exception to a final judgment. “ A bill of exceptions .in which there is no exception to the final judgment does not confer jurisdiction upon this court, and the writ of error must be dismissed.” Simmons v. Peagler, 7 Ga. App. 252 (66 S. E. 629), and cit. See also Lyndon v. Ga. Ry. & Electric Co., 129 Ga. 354 (3) (58 S. E. 1047); Montgomery v. Reynolds, 124 Ga. 1053 (53 S. E. 512), and cit.

Writ of error dismissed.


Broyles, C. J., and Luke, J., concur.